Citation Nr: 1023396	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2005, for the award of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1984 to October 1986 and from July 1988 to March 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2010, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A rating action on August 11, 2003 denied service 
connection for PTSD.  There was no appeal and the decision 
was final.  

3.  The Veteran's request that his claim for service 
connection for PTSD be reopened was received on January 12, 
2005.

4.  There were no claims for service connection for PTSD 
pending from August 11, 2003 to January 12, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 12, 
2005, have not been met.  38 C.F.R. § 3.400 (2009) 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in February 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim for service connection and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and VA 
and private treatment records have been obtained and 
associated with his claims file.  He was provided a hearing 
before a travel board in February 2010, and a transcript of 
the hearing is of record.

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2009).  

VA regulations provide that the terms "claim" and 
"application" mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2009).  Generally, the date of receipt of a claim is 
the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2009).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992) (en banc).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has also held that a breach of a 
duty to assist cannot form the basis for a claim of CUE.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994) (failure to fulfill duty to assist 
cannot be basis for CUE even when medical record that RO 
erroneously failed to obtain later formed basis for award of 
service connection when RO obtained record).

Factual Background and Analysis

In an August 11, 2003 rating decision, the RO denied 
entitlement to service connection for PTSD.  The basis for 
the denial was the lack of a diagnosis of PTSD.  The decision 
was not appealed, and became final.

In correspondence received on January 12, 2005, the Veteran 
requested his claim for service connection be reopened.  
Attached to this request was a January 2004 letter addressed 
to the Veteran from a VA staff psychologist that included the 
diagnosis of PTSD, which he attributed to the Veteran's 
military service; a lay statement dated in October 2004 from 
a fellow serviceman attesting to the problems the Veteran had 
in service; a copy of a diary page noting the Veteran's 
problems in service, and an article discussing racial 
harassment.

In an April 2005 rating decision, the RO denied entitlement 
to service connection for PTSD.  That decision was overturned 
by the Board in a February 2008 decision.  Thereafter, the RO 
established an effective date of January 12, 2005 for the 
award of service connection.   

In statements in support of his claim the veteran asserted 
that an earlier effective date was warranted based upon a 
January 2004 statement of the VA psychologist, as well as 
other documents in his file.   

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 12, 2005, for the grant 
of entitlement to service connection for a major depressive 
disorder is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
matter, and the Veteran has made no specific claim of CUE in 
the prior decision based upon the evidence then of record, 
and no obvious error is revealed upon Board review.  

While the veteran has asserted that an earlier effective date 
is warranted based upon the January 2004 opinion of a VA 
psychologist, this opinion was provided in association with 
the request to reopen the claim in January 2005.  As stated 
above, the effective date of pension or compensation 
benefits, if otherwise in order, will be the date of receipt 
of a claim or the date when entitlement arose, whichever is 
the later.  Regarding the actual statement, the Board does 
not consider a letter drafted at the Veteran's request to 
which meet the requirements to be accepted as an informal 
claim for benefits, inasmuch as it is not a hospitalization 
or an examination report.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an effective date earlier than January 4, 
2005, for the award of service connection for posttraumatic 
stress disorder (PTSD) is denied.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


